IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 96-30351
                         Conference Calendar



ISAAC OGUGUO,

                                          Plaintiff-Appellant,


versus

IMMIGRATION AND NATURALIZATION SERVICE,
NANCY HOOKS, TERRY W. BALLENTINE,
JOYCE L. RICHARD, CRAIG A. HARLOW,

                                          Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                        USDC No. 95-CV-1829
                        - - - - - - - - - -
                           June 28, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Isaac Oguguo, # 14338-039, appeals the dismissal for lack of

subject matter jurisdiction of his application for habeas corpus

pursuant to 28 U.S.C. § 2241.   Oguguo alleges he cannot lawfully

be detained for deportation proceedings while his criminal

conviction is pending on direct appeal.   Oguguo’s conviction is

no longer pending on direct appeal.    See Oguguo v. United States,

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-30351
                               - 2 -

116 S. Ct. 580 (Mem.) (1995), reh’g denied, 116 S. Ct. 830 (Mem)

(1996).   There is no longer a basis for his requested relief and

the appeal is dismissed as moot.

     DISMISSED.